 Case 2:18-cv-06081-JAK-SK Document 222 Filed 07/09/19 Page 1 of 1 Page ID #:2775

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          CV18-6081 JAK (SKx)                                               Date   July 9, 2019
 Title             Ms. J.P., et al. v. Jefferson B. Sessions, et al.



 Present: The                     S. James Otero, United States District Judge
 Honorable
                   Stephen Montes Kerr                                            Lisa Gonzalez
                        Deputy Clerk                                        Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                     Mark D. Rosenbaum                                       Michelle R. Slack, DOJ
                     Bridget S. Johnsen                                      Sarah B. Fabian, DOJ
                      Rachel Goldberg
 Proceedings:                  FURTHER SETTLEMENT CONFERENCE

         Cause called; appearances made.

         Further mediation is held.




                                                                                            6         :     05
                                                                   Initials of Preparer           SMO




CV-90 (10/08)                                    CIVIL MINUTES - GENERAL                                    Page 1 of 1
